Citation Nr: 0637564	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to April 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2004 the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing.

In December 2004 the Board remanded the case for further 
evidentiary development.  

FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
disability is productive of Level II hearing impairment in 
the right ear and Level VI hearing impairment in the left 
ear.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of bilateral hearing loss.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
December 2004 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board notes that adequate VCAA notice did not predate the 
initial rating decision.  In the remand of December 2004, the 
Board determined that a prior VCAA notice of February 2002 
issued prior to the rating decision, was inadequate and 
ordered the AOJ to issue a fully compliant VCAA notice.  
Adequate VCAA notice was provided as a result of a Board's 
remand.  The appellant was provided with an opportunity to 
submit evidence on his behalf and an SSOC was issued 
subsequently.  As the appellant was afforded an opportunity 
to submit evidence on his behalf, the Board finds that there 
is no prejudice to the appellant and thus no error with the 
timing of the notice.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in December 2004 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied and as such any 
deficiencies with the Dingess/Hartman notice are harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal VA outpatient records have been 
obtained.  The veteran was afforded several VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2004).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

After a careful review of the evidence of record the Board 
finds that the evidence is against the veteran's claim.

On VA audiological examination in February 2002, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
50
55
90
LEFT
85
75
60
65

The average puretone loss in the right ear was 63 decibels, 
and the average loss in the left ear was 71 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 98 percent in the left ear.  

In April 2002, the veteran underwent an audiological 
evaluation to recheck the puretone threshold findings of the 
February 2002 audiological examination.  Puretone thresholds 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
40
50
75
LEFT
80
70
60
65

A speech audiometry test was not conducted.

Outpatient treatment records of October 2003 note that there 
were no significant changes in the veteran's hearing since 
his last audiological examination of April 2002.  A diagnosis 
of moderately severe to severe mixed hearing loss in the 
right ear with speech discrimination of 92 percent, and a 
severe mixed hearing loss in the left ear with speech 
discrimination of 88 percent, was entered.

On VA audiological examination in May 2005, puretone 
thresholds were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
40
50
80
LEFT
90
75
65
70

The average puretone loss in the right ear was 58 decibels, 
and the average loss in the left ear was 75 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 90 percent in the left ear.  

Initially, the Board notes that there are several 
audiological evaluations since the veteran filed his claim 
for an increased rating in November 2001.  However, two of 
the audiological examinations of record, April 2003 and 
October 2003, do not contain all of the information necessary 
to determine the veteran's level of hearing loss disability 
under the rating criteria.  Therefore, the Board's analysis 
is based on the two audiological examinations which provide 
all of the information necessary for determining the level of 
disability.

The application of the regulation to the findings on both the 
February 2002 and May 2005 audiometric evaluations results in 
numeric designations of II in the right ear and VI in the 
left ear.  The Board notes that, with regards to the left 
ear, 38 C.F.R. § 4.86, Table VIa is for application, as the 
veteran's hearing loss in that ear shows an exceptional 
pattern of hearing impairment since the puretone thresholds 
are 55 decibels or more in each of the four frequencies, 
1000, 2000, 3000, and 4000 Hertz.  Therefore, in determining 
the numeric designation of the left ear, Table VIa is used as 
it is the most advantageous to the veteran.  Numerical values 
of II on the right ear and VI on the left ear warrant a 10 
percent rating when applied to Table VII.  Thus, the record 
demonstrates that the schedular rating assigned to the 
veteran's bilateral hearing loss disability is correct.  

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after authorized 
audiometric evaluations are rendered.  Moreover, the Board 
notes that the exceptional pattern of hearing impairment 
shown in the veteran's left ear report has been accounted for 
in the proper application of 38 C.F.R. § 4.86.  The degree of 
bilateral hearing loss shown fails to meet the standards for 
a disability rating in excess of 10 percent.  Therefore, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


